DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
– [0030]: “an additional cart system 42A”
– [0034]: “mechanical screws 60”
– [0034]: “jack 62”
– [0034]: “guide rods 64”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: [0034] line 9 recites: “18A.in some cases…” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
– “a lifting device” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
[0027]: “Lifting device 30 can include a winch or a pneumatic lift”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "an operator" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim since “an operator” had already been claimed in claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 9,512,723) in view of Herbold et al. (US 9,038,253).
As to claim 9, Muller teaches a method of performing maintenance on a gas turbine (Title: “Method For Removing And/or Installing A Turbine Bearing…”) having a shaft (tie rod 23), a bearing for the shaft (bearing 26), a bearing housing (cover plate 47) and a turbine inlet bellmouth adjacent the bearing housing (gas turbine exhaust-gas housing 11), the method comprising performing in-situ maintenance on a bearing area of the gas turbine by: removing a housing from over the bearing of the gas turbine (as shown for example in Fig 5, the cover plate 47 is located at the bearing, such that removal of the bearing necessitates removal of the cover plate 47); mounting a bearing maintenance apparatus (device 30) adjacent the inlet bellmouth and the bearing (as illustrated in Fig 2); and performing maintenance on the bearing area (Col 2 lines 44+ suggests replacement and repair are known analogs such that when Muller teaches the replacement of the bearing, an artisan would have recognized this is also a teaching of repairing a bearing, which is performing maintenance) while the sections of the inlet bellmouth remain separated (Col 4 lines 31+: “The gas turbine 14 has, upstream of the gas turbine exhaust-gas housing 11, a housing (not shown) which can be split in half”), wherein while performing the in-situ maintenance, the bearing maintenance apparatus is mounted to the gas turbine (as illustrated in Fig 2) such that an operator can access the bearing area from below the shaft (Muller does not appear to limit the placement of an operator during the removal of the bearing. Moreover, Muller Fig 1 appears to illustrate a platform and steps/ladder which is located below the level of the tie rod 23, indicating the scale of the turbine while also suggesting the typical placement of an operator). 
Muller does not teach: separating sections of an inlet bellmouth of the gas turbine without removing the sections of the inlet bellmouth from the gas turbine. 
Rather, Muller Col 4 lines 31 teaches “The gas turbine 14 has, upstream of the gas turbine exhaust-gas housing 11, a housing (not shown) which can be split in half.” Housing 11 is not illustrated in Figs 2-5, and there is no positive teaching of “without removing” the sections of the inlet bellmouth.
However, in the field of turbine repair, it was known at the time the invention was effectively filed to separate portions of a turbine housing without removing those sections in order to increase the space within the sections for the purpose of making repairs easier. See Herbold which teaches a System And Method For Lifting A Casing Section [Title]. Herbold Col 1 lines 22+ (Background) teaches: “When a maintenance operation needs to be performed on a gas turbine, it is often necessary that a section of the turbine casing be removed. For example, it is common to remove the upper half of a turbine casing to allow maintenance workers to inspect and/or replace nozzles/buckets and/or to perform various other scheduled maintenance operations.”
Herbold Col 2-3 lines 65+: “In general, the present subject matter is directed to a system for lifting a first casing section relative to a second casing section. In particular, the present subject matter discloses a support assembly configured to limit the non-vertical displacement (e.g., the axial and/or lateral displacement) of the first casing section as it is lifted relative to the second casing section. For example, in one embodiment, the support assembly may include mating male and female components configured to be attached to the first and second casing sections so as to guide the first casing section in the vertical direction. As such, the potential for any non-vertical displacements of the first casing section due to an unforeseen event, such as an earthquake, may be minimized.”
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the housing separating - but not removing - method of Herbold in the repair method of Muller. Such a person would have been motivated to do so in order to mitigate non-vertical displacements of the first casing section due to an unforeseen event. See also MPEP § 2143 IA which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The predictable result in this instance is the mitigation of non-vertical displacements.
Allowable Subject Matter
Claims 1-8 are allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-13 ultimately depend from claim 10.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art does not teach or obviate the limitations of independent claim 1 or dependent claim 10.
Specifically, while Muller teaches a method of removing and replacing/repairing a turbine bearing, and while Herbold teaches a method of separating - but not removing – turbine housings for the purpose of performing maintenance, neither Muller nor Herbold teach or obviate a bearing maintenance apparatus having a first platform spanning between the set of rails, a lifting device coupled to the first platform for engaging the inlet bellmouth, or a second platform suspended from the set of rails sized to accommodate an operator.
Similarly, none of Stretton, Tatche, Hynour, or Brown teach the claimed features of a “second platform” positioned below the bearing area and which are capable of enabling an operator to access the bearing area from below the shaft, considering the usual size of an operator. Moreover, Morey, West, and Rossway each teach a set of rails, but does not teach a platform spanning the rails which has a lifting device intended to engage the inlet bellmouth. The operation of the method depends upon these structural features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 September 2022